1

2                             UNITED STATES DISTRICT COURT

3                                    DISTRICT OF NEVADA
4
                                                ***
5     UNITED STATES OF AMERICA,                   Case No. 2:16-CR-00057-LRH-VCF

6                                       Plaintiff, ORDER
7            v.
8
      JIHAD ANTHONY ZOGHEIB,
9
                                     Defendant.
10

11
            Court Reporter Margaret Greiner is requested to prepare and file transcripts of the
12
     following:
13
            Defendant’s Sentencing Hearing on October 16, 2019.
14
            IT IS HEREBY ORDERED that fees for the transcripts designated shall be paid by
15
     the United States as provided under 28 U.S.C. § 753(f).
16
            DATED this 31st day of October, 2019.
17

18

19
                                              LARRY R. HICKS
20                                            UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
